           Case 1:20-cv-01170-DAD-SKO Document 17 Filed 08/04/21 Page 1 of 4


 1   LAW OFFICES OF DALE K. GALIPO                              MORALES & LEANOS
     Dale K. Galipo, Esq. (Bar No. 144074)                      Jaime A. Leanos, Esq. (Bar No. 159471)
 2
     dalekgalipo@yahoo.com                                      jleanoslaw@pacbell.net
 3   Renee Masongsong (Bar No. 281819)                          75 E. Santa Clara St., Suite 250
     rvalentine@galipolaw.com                                   San Jose, CA 95113
 4   21800 Burbank Boulevard, Suite 310                         Telephone: (408) 294-6800
 5
     Woodland Hills, California 91367                           Facsimile: (408) 294-7102
     Tel: (818) 347-3333                                        Attorneys for Plaintiffs
 6   Fax: (818)347-4118
     Attorneys for Plaintiffs
 7

 8   RIVERA HEWITT PAUL LLP
     11341 Gold Express Drive, Ste. 160
 9   Gold River, California 95670
10   Tel: 916-922-1200 Fax: 916-922-1303
     Shanan L. Hewitt, SBN 200168
11   SHewitt@rhplawyers.com
     Jonathan B. Paul, SBN 215884
12   JPaul@rhplawyers.com
13
     Attorney for Defendants,
14   COUNTY OF STANISLAUS

15

16                          IN THE UNITED STATES DISTRICT COURT
17                                 EASTERN DISTRICT OF CALIFORNIA
18

19    R.S., a minor, by and through his guardian ad         )    CASE NO.: 1:20-cv-01170-DAD-SKO
      litem Jessica Moreno, individually and as             )
20    successor in interest to Rudy Santillan, Sr.,         )    JOINT STIPULATION TO AMEND
      deceased, and JORGE VICENTE,                          )    SCHEDULING ORDER DEADLINE
21
      individually,                                         )    TO FILE MOTIONS OR
22                                                          )    STIPULATIONS TO AMEND
                     Plaintiffs,                            )    PLEADINGS; ORDER
23    v.                                                    )
24
                                                            )    (Doc. 16)
      County of Stanislaus; Dany Anderson; Miguel           )
25    Garcia; Eric Torres; Dustin Willey; Alberto           )
      Navarro; Eric Garcia; Benjamin Carnes; Barry          )
26    Balance; Morin Yom; Colton Hughes; Robert             )
27    Domingos and DOES 1-20 10, inclusive,                 )
                                                            )
28                   Defendants.                            )




                  Joint Stipulation to Amend Scheduling Order to File Motions or Stip. To Amended Pleadings; Order
                                                                                                            Page 1
           Case 1:20-cv-01170-DAD-SKO Document 17 Filed 08/04/21 Page 2 of 4


 1          Plaintiffs, by and through their counsel Dale K. Galipo, Esq. and Renee Masongsong,
 2   Esq. of the Law Offices of Dale K. Galipo and Jaime A. Leanos of the Law Office of Morales &
 3   Leanos and Defendant County of Stanislaus, by and through counsel Shanan L. Hewitt, Esq. and
 4   Jonathan B. Paul, Esq. of the Law Offices of Rivera Hewitt Paul LLP, collectively referred to as
 5   “the Parties,” hereby request that the deadline for filing of motions or stipulations requesting
 6   leave to amend the pleadings, as set forth in the Scheduling Order of January 8, 2021 (Doc. 15),
 7   be extended to October 1, 2021. IT IS STIPULATED BY AND BETWEEN the Parties, through
 8   their attorneys of record (identified in the signature blocks below), as follows:
 9      (1) Plaintiffs JORGE VICENTE, and minor R.S. through his guardian ad litem Jessica
10          Moreno, initiated this lawsuit on August 19, 2020 (Doc. 1) alleging federal and state law
11          claims based on the death of Rudy Santillan, Sr.
12      (2) The Parties stipulated to an extension of time to file a responsive pleading pursuant to
13          Eastern District Local Rule 144(a) (Doc. 10), and Defendants COUNTY OF
14          STANISLAUS, DANNY ANDERSON, MIGUEL GARCIA, ERIC TORRES, DUSTIN
15          WILLEY, ALBERTO NAVARRO, ERIC GARCIA, BENJAMIN CARNES, BARRY
16          BALANCE, MORIN YOM, COLTON HUGHES, and ROBERT DOMINGOS
17          subsequently file their answer on November 19, 2020 (Doc. 12).
18      (3) The Court issued the Scheduling Order on January 8, 2021 (Doc. 15). Under the terms of
19          the Scheduling Order, August 2, 2021 is the current deadline to file motions or
20          stipulations requesting to amend the pleadings. (Doc. 15, p. 2:25-26.)
21      (4) The Parties continue to work diligently in this case by propounding and responding to
22          written discovery.
23      (5) Defendants have recently obtained information that additional heirs to Decedent Rudy

24          Santillan Sr. may exist, and propounded written discovery to Plaintiffs to obtain further

25          information regarding this matter. Plaintiffs recently requested and were granted an

26          extension of time to respond to said discovery up to and including September 10, 2021.

27      (6) The Parties request additional time for amendments to the pleadings, to determine

28          whether any additional heirs exist that should be joined to this action pursuant to Federal




                   Joint Stipulation to Amend Scheduling Order to File Motions or Stip. To Amended Pleadings; Order
                                                                                                             Page 2
           Case 1:20-cv-01170-DAD-SKO Document 17 Filed 08/04/21 Page 3 of 4


 1         Rules of Civil Procedure 19. Moreover, under California law, all heirs are necessary
 2         parties and “plaintiff heirs have a mandatory duty to join all known omitted heirs in the
 3         ‘single action’ for wrongful death. If an heir refuses to participate in the suit as a plaintiff,
 4         he or she may be named as a defendant so that all heirs are before the court in the same
 5         action. An heir named as a defendant in a wrongful death action is, in reality, a plaintiff.”
 6         Ruttenberg v. Ruttenberg, 53 Cal.App.4th 801, 808 (1997); see also G.M. v. Poole (E.D.
 7         Cal., Sept. 12, 2019, No. 2:17-cv-02415-TLN-CKD) 2019 WL 4318573, *3-5, citing
 8         Ruttenberg v. Ruttenberg, 53 Cal.App.4th 801.
 9      (7) The Parties wish to amend the current Scheduling Order deadline for filing of motions or
10         stipulations requesting leave to amend the pleadings in order to provide them with
11         sufficient time to ascertain through discovery whether such amendment(s) will be
12         necessary.
13      (8) Under these circumstances, the Parties have agreed and respectfully request that the
14         Court amend the deadline in the Scheduling Order to facilitate the above stipulation as
15         follows:
16

17           EVENT                                                  CURRENT               PROPOSED
18           Last Day to file motion or stipulations to
                                                                    8/02/2021             10/01/2021
             amend the pleadings
19

20

21   IT IS SO STIPULATED.

22   Dated: August 2, 2021                           LAW OFFICES OF DALE K. GALIPO
                                                     /s/Renee Masongsong (As authorized on 08-02-21)
23                                                   DALE K. GALIPO
                                                     RENEE MASONGSONG
24                                                   Attorneys for Plaintiffs
25

26   Dated: August 2, 2021                           MORALES & LEANOS
27                                                   /s/Jaime Leanos (As authorized on 08-02-21)
                                                     JAIME LEANOS
28
                                                     Attorneys for Plaintiffs




                  Joint Stipulation to Amend Scheduling Order to File Motions or Stip. To Amended Pleadings; Order
                                                                                                            Page 3
           Case 1:20-cv-01170-DAD-SKO Document 17 Filed 08/04/21 Page 4 of 4


 1
     Dated: August 2, 2021                            RIVERA HEWITT PAUL LLP
 2
                                                      /s/ Jonathan B. Paul
 3                                                    SHANAN L. HEWITT
                                                      JONATHAN B. PAUL
 4                                                    Attorneys for Defendants

 5

 6

 7                                                    ORDER

 8          Good cause having been shown, the parties’ above stipulated request for an extension of

 9   time to file and serve motions or stipulations requesting leave to amend the pleadings (Doc. 16) is

10   HEREBY GRANTED. The parties shall file and serve motions or stipulations requesting leave to

11   amend the pleadings by no later than October 1, 2021. All other dates in the Scheduling Order
12   (Doc. 15) shall remain as set.
13          IT IS SO ORDERED.
14
            Dated:     August 3, 2021                                /s/ Sheila K. Oberto                      .
15
                                                            UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28




                   Joint Stipulation to Amend Scheduling Order to File Motions or Stip. To Amended Pleadings; Order
                                                                                                             Page 4
